Citation Nr: 1614665	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to September 2, 2010 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to March 2005 and from May 2006 to November 2008.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2010 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.

During the pendency of the appeal, by RO rating decision in April 2014, the 50 percent rating for PTSD was increased to 70 percent, effective February 19, 2013.  The Veteran was awarded a total rating based on individual unemployability due to PTSD, effective February 19, 2013.  

By decision in June 2015, the Board granted a 100 percent rating for PTSD, effective from September 2, 2010.  The issue of entitlement to an initial rating in excess of 50 percent for PTSD prior to September 2, 2010 remains in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, pursuant to a February 2016 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision as to the denial of an initial rating in excess of 50 percent for PTSD from November 8, 2008 to September 2, 2010.  This matter was remanded for additional consideration and readjudication.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that the symptoms associated with his service-connected PTSD prior to September 2, 2010 were more severely disabling than reflected by the 50 percent disability rating and warrant a higher evaluation.

In this case, the parties to the Joint Motion determined that the Board erred when it did not more fully analyze whether the appellant's symptoms between November 8, 2008 and September 2, 2010 were the kind enumerated for a 70 percent disability evaluation.  It was found that the Board concluded without sufficient explanation that such symptoms did not manifest in the frequency, severity, or duration for the next higher rating under the schedular criteria for the 70 percent rating which requires deficiencies in most areas.  As such, the parties agreed that remand was required for the Board to provide adequate reasons or bases for its decision.

Review of the record discloses that the Veteran filed a claim for disabilities that included PTSD in November 2008, shortly as discharge from active duty.  

The appellant was afforded a general medical examination in December 2008 that included a nominal psychological inquiry and assessment.  The examination report did not record that he reported any psychiatric symptomatology or problem.  

The Board observes, however, that less than one year later in August 2009, it was noted that the Veteran had been referred by his service organization representative to a Vet Center where he provided a vastly different psychological scenario.  He stated that he been in many fights as a bouncer, engaged in risky behavior, had severe sleep impairment and could not hold a job for more than a few weeks.  There were reports that he was going to college.  Vet Center records for August and September 2009 are on file.  It was indicated that there was to be more follow-up with the Vet Center, but a subsequent request for additional records from the Vet Center does not appear to have been made.

The record also contains VA outpatient treatment records from approximately September 2009 to very late August 2010.

The Board is tasked with determining the extent/degree of the Veteran's psychiatric symptoms between November 8, 2008 and September 2, 2010.  The record reflects, however, that he did not have a VA examination for compensation and pension purposes prior to September 2010.  The Board is of the opinion that given the immense disparities between the psychological picture presented during VA general medical examination in December 2008 and upon Vet Center intake evaluation in August 2009 and thereafter, the appellant's claims file should be reviewed by a VA psychiatrist for an overview and opinion as to his social and industrial functioning and the functional effects of PTSD on his ability to work prior to September 2, 2010.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Vet Center and obtain copies of any treatment of the Veteran from September 2009 to September 2010.  All attempts to obtain records should be documented in the claims file.  If there was no treatment during that time or if the records are no longer available that should be clearly documented in the claims folder.

2.  Refer the electronic claims folder to a VA psychiatrist who has not evaluated the Veteran previously.  The psychiatrist must review the electronic claims folder.  The examiner must indicate that a review of the claims record was performed.  He or she must provide a detailed narrative statement/opinion as to the Veteran's social and industrial functioning, and the functional effects of PTSD and its impact on the ordinary conditions of his daily life and activities of daily living, including his ability to work, between November 2008 and September 2, 2010.  The examination report must include a well-reasoned rationale for the opinion and conclusions reached and should address and/or reconcile any inconsistencies/disparities in the Veteran's clinical presentations during that period.  A Global Assessment of Functioning score should be provided for the period at issue.

3.  The RO should ensure that the clinical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

